730 N.W.2d 251 (2006)
Christopher PURCELL, Plaintiff-Appellee,
v.
STURGIS HOSPITAL, Defendant-Appellant, and
Edward Griffin, M.D., Edward Griffin, M.D., P.C., John Colin Kirkpatrick, M.D., John Colin Kirkpatrick, M.D., P.C., Rome Ahuja, M.D., Rome Ahuja, M.D., P.C., Yahya Albeer, M.D., Yahya Albeer, M.D., P.C., Raymond Randonovich, D.O., Raymond Randonovich, D.O., P.C., and Thomas Brenner, M.D., Defendants.
Docket Nos. 130929, 130931. COA Nos. 266114, 267831, 267832.
Supreme Court of Michigan.
May 2, 2007.
By order of September 20, 2006, the application for leave to appeal the March 3, 2006 orders of the Court of Appeals was held in abeyance pending the decision in Stamplis v. St. John Health System (Docket No. 126980). On order of the Court, the case having been dismissed by order of the Chief Justice on January 19, 2007, the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.